Citation Nr: 0028059	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of skull fracture.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision in which the regional office (RO), in pertinent 
part, denied entitlement to an increased (compensable) rating 
for residuals of skull fracture.  In a June 1999 decision, 
the Board denied entitlement to an increased (compensable) 
rating for residuals of skull fracture.  In an Order dated in 
March 2000, the United States Court of Appeals for Veteran's 
Claims (Court) granted a joint motion to vacate that part of 
the Board's decision.  The Court remanded the issue to the 
Board.  


REMAND

According to the joint motion, the Board failed to discuss 
findings on the most recent brain diseases and injuries 
examination (a December 1995 Department of Veterans Affairs 
(VA) neurology examination) which states that that the 
veteran "had a closed head injury in the service and now has 
residual problems with smelling and problems with recall for 
his age."  

The case was remanded by the Court so that the Board could 
address the question of whether the veteran had deficits of 
his sense of smell and of memory as residuals of the service 
connected skull fracture.  However, in the argument submitted 
by the veteran's attorney in September 2000, the principle 
contention is that the appellant's "Parkinson's disease is a 
residual of the skull fracture for which he is service 
connected."  Among the evidence that accompanies this 
argument is opinion from a private neurologist who examined 
the veteran in May 2000.  The veteran's complaints of memory 
loss, slurred speech, left hand tremor, left foot drag, and 
balance deficit were attributed by the examiner to early 
Parkinson's disease.  The examiner assessed as "quite 
likely" the probability that the veteran's in-service head 
injury contributed to the development of the Parkinson's 
disease.  In a June 2000 letter, the same neurologist opined 
that there was a reasonable probability that the 1958 head 
trauma contributed to the development of severe Parkinson's 
disease. 

In addition to the evidence discussed above, the veteran's 
attorney submitted other evidence, including a report of a 
private orthopedist, and statements from a long-time 
acquaintance and from the veteran's wife, who is a registered 
nurse and is certified in rehabilitation.  None of the 
evidence, which was submitted directly to the Board by the 
veteran's attorney, has been considered by the RO.  In a 
letter dated in May 2000, a representative of the Board 
advised the veteran's attorney that if the Board were to 
consider newly submitted evidence without prior consideration 
by the RO for initial review and preparation of a 
Supplemental Statement of the Case, such evidence should be 
accompanied by a waiver of the RO's consideration pursuant to 
38 C.F.R. § 20.1304(c) (1999).  As the evidence submitted to 
the Board by the attorney in September 2000 was not 
accompanied by such a waiver, such evidence must be referred 
to the RO.  The RO should considered this and other relevant 
evidence when readjudicating the claim.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that is his 
responsibility to report for the examination and to cooperate 
in the development of the claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1999)

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain copies of all of 
the veteran's current VA treatment 
records.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for impaired 
smell, impaired memory and Parkinson's 
disease.  The RO should take all 
necessary steps to obtain any pertinent 
records which are not currently part of 
the claims folder and associate them with 
the claims folder.

3.  The RO should then schedule the 
appellant for VA examination by a board 
certified neurologist, either VA or fee- 
basis.  The credentials of the examiner 
should be noted in the examination 
report.  The purpose of the examination 
is to determine whether the appellant has 
impaired sense of smell, impaired recall, 
Parkinson's disease or other intracranial 
complications of the service connected 
skull fracture.  38 C.F.R. § 4.71a, 
Diagnostic Code 5296.  Any indicated 
diagnostic tests or studies should be 
performed.  The claims file must be made 
available to the examiner.   

Following the examination, the examiner 
should answer the following questions: 
(1) Is it at least as likely as not that 
the veteran suffers from (a) impaired 
sense of smell; (b) impaired recall; (c) 
Parkinson's disease; and (d) or any other 
intracranial complications of the service 
connected skull fracture; and (2) If the 
answer to any of the aforementioned 
questions is "yes", is it at least as 
likely as not that the disorder or 
disorders was caused by or is the result 
of the skull fracture that was sustained 
in service?  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-evaluate the veteran's 
service-connected disability from 
residuals of skull fracture.  In doing 
so, the RO should address whether any 
impaired sense of smell, impaired recall 
or Parkinson's disease is a residual of 
the skull fracture.  If any benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished a supplemental SOC and they 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


